DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/06/2021
In the instant Amendment, claims 4, 13, 15 and 24-25 were cancelled; claims 1, 11-12, 14 and 26 have been amended; and claims 1, 14 and 26 are independent claims.  Claims 1-3, 5-12, 14, 16-23 and 26-29 have been examined and are pending.  THIS ACTION IS MADE FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 01/06/2021 with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s argues on (Pages 10) that Djaborav fails to explicitly disclose “the computing apparatus controls a system (a smart car, for example)  and that the telemetry relates to the controlled system.”  
The Examiner respectfully disagrees with the applicant’s. The Examiner respectfully submits that Djabarov discloses a system that provides Over-the-Air Updates (OTA) with an out-of-band message with a WAP push to update a device. An update server is used to perform this method. A firmware update is pushed to 
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record. Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571)-270-3774 to schedule an interview.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 12, 14, 20, 22-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov et al ("Djabarov," US 20140317614) in view of Stanek et al ("Stanek," US 20140324275) in view of Marolia et al ("Marolia," US 20050039178). 
Regarding claim 1, Djabarov discloses a computing apparatus to control a system, (Djabarov, [0050], the manifest may control the dates and times at which the mobile device may download the update) comprising:
a hardware platform comprising a processor and a network interface; (Djabarov, [0079], hardware with processor; [0078], communications interface)
and a contextual security agent to run on the hardware platform and  (Djabarov, [0079], hardware with processor [hardware platform]; [0050], describes different conditions such as battery level or bandwidth [context]; [0047], instructions). 
receive a push update from an update server via the network interface, the push update for a feature or security update for the apparatus; (Djabarov, [0038], describes an Over the Air (OTA) update process with an out-of-band message with a WAP push to update the device; 123, FIG 1A shows an update server; [0068], pushes a firmware update)
performing out-of-band authentication (Djabarov, [0038], describes an Over the Air (OTA) update process with an out-of-band message with a WAP push to update the device; 123, FIG 1A shows an update server)
Djabarov fails to explicitly disclose a telemetry interface to collect periodic contextual telemetry of the system and transmit the contextual telemetry to a contextual telemetry service via the network interface; comprising: selecting a historical telemetry value from the local contextual telemetry data cache; operating an out-of-band communication channel to query the update server for the selected telemetry value; receiving a telemetry value via the out-of-band communication channel; determining that the telemetry value received via the out-of-band communication channel matches the selected historical telemetry value. 
However, in an analogous art, Stanek discloses a telemetry interface to collect periodic contextual telemetry of the system and transmit the contextual telemetry to a contextual telemetry service via the network interface; (Stanek, [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc; [0016] & [0035] describe historical telemetry values; [0028], [0016] & [0035] describes storage for data received by the telematics device and sensors that made the measurements for the telemetry data; also see paragraphs [0012]-[0014] which further describes the process)
comprising: selecting a historical telemetry value from the local contextual telemetry data cache; (Stanek, [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc; [0016] & [0035] describe historical telemetry values; [0028], [0016] & [0035] describes storage for data received by the telematics device and sensors that made the measurements for the telemetry data; also see paragraphs [0012]-[0014] which further describes the process)
operating an out-of-band communication channel to query the update server for the selected historical telemetry value; (Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc; [0049] describes using SQL to query the database that is stored with the service center as shown in FIG 1; [0016] & [0035] describe selecting historical telemetry values; also see paragraphs [0012]-[0014] which further describes the process). 
receiving a telemetry value via the out-of-band communication channel; Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0016] & [0035], describe selecting historical telemetry values; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc); also see paragraphs [0012]-[0014] which further describes the process)
determining that the telemetry value received via the out-of-band communication channel matches the selected historical telemetry value; (Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0016] & [0035], describe selecting historical telemetry values; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc [there has to be a comparison and a match of telemetry values for an update to occur]; also see paragraphs [0012]-[0014] which further describes the process). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanek with the method and system of Djabarov to include comprising: selecting a historical telemetry value from the local contextual telemetry data cache; operating an out-of-band communication channel to query the update server for the selected telemetry value; receiving a telemetry value via the out-of-band communication 
Djabarov fails to explicitly disclose and according to the out-of-band authentication, accept the push update.
However, in an analogous art, Marolia discloses and according to the out-of-band authentication, accept the push update (Marolia, [0055], the OMA download may then provide user confirmation. Information from the download descriptor may be made available to the user if available to accept the download; [0041], the update package(s) may be pushed to the mobile handset by the DM server or service provider based on a schedule or queue of download commands maintained for download by the mobile handset; [0064] describes an out-of-band channel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marolia with the method and system of Djabarov and Stanek to include and according to the out-of-band authentication, accept the push update. One would have been motivated to facilitate the updating of firmware in an electronic device, using updating information received through a network (Mariola, [0009]). 

Regarding claim 2, Djabarov, Stanek and Mariola disclose the computing apparatus of claim 1.
Stanek further discloses wherein the computing apparatus comprises a (Stanek, [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc; [there must be a computer inside the vehicle to have updates installed to the vehicle]; [0016] & [0035] describe historical telemetry values; [0028], [0016] & [0035] describes storage for data received by the telematics device and sensors that made the measurements for the telemetry data; also see paragraphs [0012]-[0014] which further describes the process)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanek with the method and system of Djabarov to include wherein the computing apparatus comprises a vehicle. One would have been motivated to provide for online vehicle maintenance (Stanek, [0016]). 

Regarding claim 3, Djabarov, Stanek and Mariola disclose the computing apparatus of claim 2.
Stanek further discloses wherein telemetry data is selected from the group consisting of fuel level, tire air pressure, number of passengers, emissions, location, speed, inside temperature, outside temperature, weather condition, and a logged user input, (Stanek, [0016] & [0035]; also see paragraphs [0012]-[0014] which further describes the process). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanek with the method and system of Djabarov and Mariola to include wherein 

Regarding claim 9, Djabarov, Stanek and Mariola disclose the computing apparatus of claim 1.
Djabarov further discloses wherein the contextual security agent is further operable to receive a substantive data packet, and comprises applying the substantive data packet (Djabarov, [0038], describes a push update; [0060], installs the updated firmware)
Mariola further discloses wherein accepting the push update request ( Mariola, [0055], the OMA download may then provide user confirmation. Information from the download descriptor may be made available to the user if available to accept the download; [0041], the update package(s) may be pushed to the mobile handset by the DM server or service provider based on a schedule or queue of download commands maintained for download by the mobile handset; [0064] describes an out-of-band channel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marolia with the method and system of Djabarov and Stanek to include wherein accepting the push update request. One would have been motivated to facilitate the updating of firmware in an electronic device, using updating information received 
Regarding claim 10, Djabarov, Stanek and Mariola disclose computing apparatus of claim 9.
Djabarov further discloses wherein the substantive data packet is a software or firmware update, (Djabarov, [0036], OTA firmware update; [0060], completes installation of the updated firmware)

Regarding claim 12, Djabarov, Stanek and Mariola disclose the computing apparatus of claim 1.
Stanek further discloses wherein the selected historical telemetry value comprises clear-text data (Stanek, [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc; [0016] & [0035] describe historical telemetry values; [0028] & [0016] describes storage for data received by the telematics device and sensors that made the measurements for the telemetry data); [0014] & [0035] describes clear-text data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanek with the method and system of Djabarov to include wherein the selected historical telemetry value comprises clear-text data. One would have been motivated to provide for online vehicle maintenance (Stanek, [0031]). 
Regarding claim 14, Djabarov discloses one or more tangible, non-transitory computer-readable storage mediums having stored thereon executable instructions for providing a contextual security agent configured to: 
provide control functions for a controlled system; (Djabarov, [0050], the manifest may control the dates and times at which the mobile device may download the update)
receive a push update from an update server via a network interface, the push update for a feature or security update; (Djabarov, [0038], describes an Over the Air (OTA) update process with an out-of-band message with a WAP push to update the device; 123, FIG 1A shows an update server; [0068], pushes a firmware update)
perform out-of-band authentication, (Djabarov, [0038], describes an Over the Air (OTA) update process with an out-of-band message with a WAP push to update the device; 123, FIG 1A shows an update server)
Djabarov fails to explicitly disclose comprising: selecting a historical telemetry value from a local contextual telemetry cache, the local telemetry cache comprising telemetry data for the controlled system; operating an out-of-band communication channel to query the update server for the selected historical telemetry value; receiving a telemetry value via the out-of-band communication channel; determining that the telemetry value received via the out-of-band communication channel matches the selected historical telemetry value.
(Stanek, [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc; [0016] & [0035] describe historical telemetry values; [0028], [0016] & [0035] describes storage for data received by the telematics device and sensors that made the measurements for the telemetry data; also see paragraphs [0012]-[0014] which further describes the process)
operating an out-of-band communication channel to query the update server for the selected historical telemetry value; (Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc; [0049] describes using SQL to query the database that is stored with the service center as shown in FIG 1; [0016] & [0035] describe selecting historical telemetry values; also see paragraphs [0012]-[0014] which further describes the process).
receiving a telemetry value via the out-of-band communication channel; (Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0016] & [0035], describe selecting historical telemetry values; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc); also see paragraphs [0012]-[0014] which further describes the process)
determining that the telemetry value received via the out-of-band communication channel matches the selected historical telemetry value (Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0016] & [0035], describe selecting historical telemetry values; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc [there has to be a comparison and a match of telemetry values for an update to occur]; also see paragraphs [0012]-[0014] which further describes the process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanek with the method and system of Djabarov to include comprising: selecting a historical telemetry value from a local contextual telemetry cache, the local telemetry cache comprising telemetry data for the controlled system; operating an out-of-band communication channel to query the update server for the selected historical telemetry value; receiving a telemetry value via the out-of-band communication 
Djarborv and Stanek fail to explicitly disclose and responsive to the out-of-band authentication, accept the push update. 
However, in an analogous art, Marolia discloses and responsive to the out-of-band authentication, accept the push update (Marolia, [0055], the OMA download may then provide user confirmation. Information from the download descriptor may be made available to the user if available to accept the download; [0041], the update package(s) may be pushed to the mobile handset by the DM server or service provider based on a schedule or queue of download commands maintained for download by the mobile handset; [0064] describes an out-of-band channel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marolia with the method and system of Djabarov and Stanek to include and responsive to the out-of-band authentication, accept the push update. One would have been motivated to facilitate the updating of firmware in an electronic device, using updating information received through a network (Mariola, [0009]). 
Regarding claim 20, claim 20 is directed one or more tangible, non-transitory computer-readable storage mediums of claim 14. Claim 20 is similar in scope to claim 9 and is therefore rejected under similar rationale.
Regarding claim 22, claim 22 is directed one or more tangible, non-transitory computer-readable storage mediums of claim 14. Claim 22 is similar in scope to claim 12 and is therefore rejected under similar rationale.
Regarding claim 23, Djabarov, Stanek and Mariola disclose the one or more tangible, computer-readable storage mediums of claim 14. 
Stanek further discloses further comprising receiving the historical telemetry data out-of-band, (Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0016] & [0035], describe selecting historical telemetry values; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc); also see paragraphs [0012]-[0014] which further describes the process)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanek with the method and system of Djabarov to include further comprising receiving the historical telemetry data out-of-band. One would have been motivated to provide for online vehicle maintenance (Stanek, [0016]). 

Regarding claim 26, Djabarov discloses a method of authenticating, on a computing device that controls a system, a pushed update from a cloud-based 
receiving, via a network interface, the pushed update from the cloud-based update server, (Djabarov, [0038], describes an OTA update process with a out of band message with a WAP push; Abstract, [0060], installs and executes the update; [0050]-[0051] describes the manifest which stores the conditions for which the mobile device is to download the payload and when the device reboots to the newly updated system image; [0016], the network configuration includes a network cloud;  [thus there must be a comparison between the measured values from the mobile phone and the manifest and a reboot to the newly updated system image only occurs when the measured values match the manifest]).
performing out-of-band authentication (Djabarov, [0038], describes an Over the Air (OTA) update process with an out-of-band message with a WAP push to update the device; 123, FIG 1A shows an update server)
Djabarov fails to explicitly disclose periodically reporting historical contextual telemetry to a cloud-based telemetry server, the historical contextual telemetry comprising contextual information about the computing device or a platform or environment in which the computing device operates, and storing copies of the historical contextual telemetry in a local telemetry cache; comprising: selecting a historical telemetry value from the local telemetry cache, the historical telemetry value relating to the controlled system; operating an out-of-band communication channel to query the cloud-based update server for the selected historical telemetry value; receiving a telemetry value via the out-of-band communication channel; determining that the telemetry value received via the out-
However, in an analogous art, Stanek periodically reporting historical contextual telemetry to a cloud-based telemetry server, (Stanek, [0013], describes the vehicle transmits data pertaining to vehicle diagnostics to the service center over a cloud based communication as taught in paragraph [0014]; also see paragraphs [0012]-[0014] which further describes the process). 
the historical contextual telemetry comprising contextual information about the computing device or a platform or environment in which the computing device operates, (Stanek, [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc; [0016] & [0035] describe historical telemetry values; [0028], [0016] & [0035] describes storage for data received by the telematics device and sensors that made the measurements for the telemetry data; also see paragraphs [0012]-[0014] which further describes the process) and 
storing copies of the historical contextual telemetry in a local telemetry cache; (Stanek, [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc; [0016] & [0035] describe historical telemetry values; [0028], [0016] & [0035] describes storage for data received by the telematics device and sensors that made the measurements for the telemetry data; also see paragraphs [0012]-[0014] which further describes the process)
comprising: selecting a historical telemetry value from the local telemetry (Stanek, [0031] describes allowing the service center to send updates to be stored in the vehicle [controlled system] (e.g. current known problems, adjustments to the navigation database, parts availability etc; [0016] & [0035] describe historical telemetry values; [0028], [0016] & [0035] describes storage for data received by the telematics device and sensors that made the measurements for the telemetry data; also see paragraphs [0012]-[0014] which further describes the process; [0049] describes using SQL to query the database that is stored with the service center as shown in FIG 1; [0016] & [0035] describe selecting historical telemetry values)
operating an out-of-band communication channel to query the cloud-based update server for the selected historical telemetry value; (Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc; [0049] describes using SQL to query the database that is stored with the service center as shown in FIG 1; [0016] & [0035] describe selecting historical telemetry values; also see paragraphs [0012]-[0014] which further describes the process).
receiving a telemetry value via the out-of-band communication channel; (Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0016] & [0035], describe selecting historical telemetry values; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc); also see paragraphs [0012]-[0014] which further describes the process)
determining that the telemetry value received via the out-of-band communication channel matches the selected historical telemetry value; (Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0016] & [0035], describe selecting historical telemetry values; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc [there has to be a comparison and a match of telemetry values for an update to occur]; also see paragraphs [0012]-[0014] which further describes the process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanek with the method and system of Djabarov to include periodically reporting historical contextual telemetry to a cloud-based telemetry server, the historical contextual telemetry comprising contextual information about the computing device or a platform or environment in which the computing device operates, and storing copies of the historical contextual telemetry in a local telemetry cache; comprising: selecting a historical telemetry value from the local telemetry cache, the historical telemetry value relating to the controlled system; operating an out-of-band 
Djabarov and Stanek fail to explicitly disclose and according to the out-of-band authentication, accepting the pushed update.
However in an analogous art, Marolia discloses and according to the out-of-band authentication, accepting the pushed update, (Marolia, [0055], the OMA download may then provide user confirmation. Information from the download descriptor may be made available to the user if available to accept the download; [0041], the update package(s) may be pushed to the mobile handset by the DM server or service provider based on a schedule or queue of download commands maintained for download by the mobile handset; [0064] describes an out-of-band channel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marolia with the method and system of Djabarov and Stanek to include and according to the out-of-band authentication, accepting the pushed update. One would have been motivated to facilitate the updating of firmware in an electronic device, using updating information received through a network (Mariola, [0009]). 
Regarding claim 27, Djabarov, Stanek and Marolia disclose the method of claim 26. 
Stanek further discloses wherein the contextual telemetry is selected from the group consisting of fuel level, tire air pressure, number of passengers, emissions, location, speed, inside temperature, outside temperature, weather condition, and a logged user input, (Stanek, [0016] & [0035]; also see paragraphs [0012]-[0014] which further describes the process). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanek with the method and system of Djabarov to include wherein the telemetry data is selected from the group consisting of fuel level, tire air pressure, number of passengers, emissions, location, speed, inside temperature, outside temperature, weather condition, and a logged user input. One would of been motivated to provide for a means for online vehicle maintenance (Stanek, [0016]). 
Regarding claim 28, Djabarov, Stanek and Marolia disclose the method of claim 26. 
Stanek further discloses wherein the computing device is an on-board computer of a smart car, (Stanek, [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc; [there must be a computer inside the vehicle to have updates installed to the vehicle]; [0016] & [0035] describe historical telemetry values; [0028], [0016] & [0035] describes storage for data received by the telematics device and sensors that made the measurements for the telemetry data; also see paragraphs [0012]-[0014] which further describes the process)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanek with the method and system of Djabarov to include wherein the computing apparatus comprises a vehicle. One would have been motivated to provide for online vehicle maintenance (Stanek, [0016]). 

Claims 5, 8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov et al ("Djabarov," US 20140317614), Stanek et al ("Stanek," US 20140324275) in view of Marolia et al ("Marolia," US 20050039178) and further in view of Smith et al ("Smith," US 20160366180). 
Regarding claim 5, Djabarov, Stanek and Marolia disclose the computing apparatus of claim 1.
Djabarov discloses performing the out-of-band authentication (Djabarov, [0038], describes an Over the Air (OTA) update process with an out-of-band message with a WAP push to update the device; 123, FIG 1A shows an update server)
Djabarov, Stanek and Marolia fail to explicitly disclose comprises decrypting the received telemetry value. 
 (Smith, [0040], the encrypted telemetry data can be decrypted). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith with the method and system of Djabarov, Stanek and Marolia to include performing comprises decrypting the received telemetry value. One would have been motivated to provide aggregate telemetry data obtained from IoT devices that may be ascribed to an IoT network of devices without revealing which specific device contributed a specific telemetry datum (Smith, [0014]). 
Regarding claim 8, Djabarov, Stanek and Marolia disclose the computing apparatus of claim 1.
Djabarov, Stanek and Marolia fail to explicitly disclose wherein the contextual security agent is further operable to perform a trusted execution environment (TEE) attestation.
However, in an analogous art, Smith discloses wherein the contextual security agent is further operable to perform a trusted execution environment (TEE) attestation (Smith, [0052] describes a security process with context information; [0064], the system is to enter a trusted execution environment to receive the plurality of attestation reports and determine whether at least the threshold number of the plurality of attestation values comprises a common ga value)

Regarding claim 16, Djabarov, Stanek and Marolia disclose the one or more tangible, computer readable storage mediums of claim 14. 
Stanek further discloses further comprising instructions to compare a contextual telemetry payload of the historical telemetry data, (Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0016] & [0035], describe selecting historical telemetry values; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc [there has to be a comparison and a match of telemetry values for an update to occur]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanek with the method and system of Djabarov to include further comprising 
Djabarov, Stanek and Marolia disclose fail to explicitly disclose including decrypting the historical telemetry data
However, in an analogous art, Smith discloses including decrypting the historical telemetry data (Smith, [0040], the encrypted telemetry data can be decrypted). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith with the method and system of Djabarov, Stanek and Marolia disclose to include performing comprises decrypting the received telemetry value. One would have been motivated to provide aggregate telemetry data obtained from IoT devices that may be ascribed to an IoT network of devices without revealing which specific device contributed a specific telemetry datum (Smith, [0014]). 
Regarding claim 19, claim 19 is directed one or more tangible, non-transitory computer-readable storage mediums of claim 14. Claim 19 is similar in scope to claim 8 and is therefore rejected under similar rationale.




Claims 6-7, 17-18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov et al ("Djabarov," US 20140317614) in view of Stanek et al . 

Regarding claim 6, Djabarov, Stanek and Marolia disclose the computing apparatus of claim 1.
Marolia further discloses wherein accepting the push update (Marolia, [0055], the OMA download may then provide user confirmation. Information from the download descriptor may be made available to the user if available to accept the download; [0041], the update package(s) may be pushed to the mobile handset by the DM server or service provider based on a schedule or queue of download commands maintained for download by the mobile handset; [0064] describes an out-of-band channel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marolia with the method and system of Djabarov and Stanek to include wherein accepting the push update. One would have been motivated to facilitate the updating of firmware in an electronic device, using updating information received through a network (Mariola, [0009]). 
Djabarov, Stanek and Marolia fail to explicitly disclose comprises decrypting a substantive data packet.
However, in an analogous art, Smereka discloses comprises decrypting a substantive data packet (Smereka, [0019], decrypt the software update [substantive data packet]; [0021], the update server may respond to the request by providing a message including the second factor to a phone or other mobile device associated with the vehicle. As some examples, the message may be provided to the associated device as a short message service (SMS) message or other type of instant message, or as a push notification to an application executed by the associated device. The associated device may receive the message including the second factor, and may provide the second factor to the vehicle to complete the decryption process. In some cases, the associated device may be configured to prompt the user for confirmation of the software update to be performed to the vehicle. As one possibility, the associated device may provide the second factor information to the vehicle if the user agreed to installation of the software update. As another possibility, the associated device may display the second factor information to the user, and if the user agrees to perform the update he or she may enter the second factor information into the vehicle). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Smereka with the method and system of Djabarov, Stanek and Marolia to include comprises decrypting a substantive data packet. One would have been motivated to provide vehicle software update verification (Smereka, [0019]). 
Regarding claim 7, Djabarov, Stanek and Marolia disclose the computing apparatus of claim 6.
Djabarov, Stanek and Marolia fail to explicitly disclose wherein decrypting 
However, in an analogous art, Smereka discloses wherein decrypting the substantive data packet comprises using the received telemetry value as a decryption key for the substantive data packet (Smereka, [0043], In some cases, the first-factor information 212 may be maintained in persistent storage 7 of the vehicle 31, and may also be indexed in the data store 208 according to vehicle 31 identifier (e.g., VIN provided to the data store 208 as part of vehicle information 204). The second-factor information 214 may include additional information unknown to the vehicle 31 but required by the vehicle 31 to decrypt the software updates 206). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smereka with the method and system of Djabarov, Stanek and Marolia to include wherein decrypting the substantive data packet comprises using the received telemetry value as a decryption key for the substantive data packet. One would have been motivated to provide vehicle software update verification (Smereka, [0043]). 
Regarding claim 17, claim 17 is directed one or more tangible, non-transitory computer-readable storage mediums of claim 14. Claim 17 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Regarding claim 18, claim 18 is directed one or more tangible, non-transitory computer-readable storage mediums of claim 17. Claim 18 is similar in 
Regarding claim 29, Djabarov, Stanek and Marolia disclose the method of claim 26. 
Marolia further discloses wherein accepting the pushed update (Marolia, [0055], the OMA download may then provide user confirmation. Information from the download descriptor may be made available to the user if available to accept the download; [0041], the update package(s) may be pushed to the mobile handset by the DM server or service provider based on a schedule or queue of download commands maintained for download by the mobile handset; [0064] describes an out-of-band channel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marolia with the method and system of Djabarov and Stanek to include and according to the out-of-band authentication, accept the push update. One would have been motivated to facilitate the updating of firmware in an electronic device, using updating information received through a network (Mariola, [0009]). 
Djabarov, Stanek and Marolia fail to explicitly disclose comprises decrypting a substantive data packet.
However, in an analogous art, Smereka discloses comprises decrypting a substantive data packet, (Smereka, [0019], decrypt the software update [substantive data packet]; [0021], the update server may respond to the request by providing a message including the second factor to a phone or other mobile device associated with the vehicle. As some examples, the message may be provided to the associated device as a short message service (SMS) message or other type of instant message, or as a push notification to an application executed by the associated device. The associated device may receive the message including the second factor, and may provide the second factor to the vehicle to complete the decryption process. In some cases, the associated device may be configured to prompt the user for confirmation of the software update to be performed to the vehicle. As one possibility, the associated device may provide the second factor information to the vehicle if the user agreed to installation of the software update. As another possibility, the associated device may display the second factor information to the user, and if the user agrees to perform the update he or she may enter the second factor information into the vehicle). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Smereka with the method and system of Djabarov, Stanek and Marolia to include comprises decrypting a substantive data packet. One would have been motivated to provide for vehicle software update verification (Smereka, [0019]). 



Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Djabarov et al ("Djabarov," US 20140317614) in view of Stanek et al ("Stanek," US 20140324275) in view of Marolia et al ("Marolia," US 20050039178) in view of Krogius et al ("Krogius," US 20160314315) 
Regarding claim 11, Djabarov, Stanek and Marolia disclose the computing apparatus of claim 1.
Djabarov further discloses a cache (Djabarov, [0079], cache). 
Stanek further discloses wherein comparing the received telemetry value to the selected telemetry value (Stanek, [0017] describes the telematics device may be in communication with a mobile device via Bluetooth which may be in communication with the service center [out-of-band communication channel]; [0016] & [0035], describe selecting historical telemetry values; [0031] describes allowing the service center to send updates to be stored in the vehicle (e.g. current known problems, adjustments to the navigation database, parts availability etc [there has to be a comparison and a match of telemetry values for an update to occur]). 
the local contextual telemetry data cache (Stanek, [0028], [0016] & [0035] describes storage [cache] for data received by the telematics device and sensors that made the measurements for the telemetry data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanek with the method and system of Djabarov to include wherein comparing the received telemetry value to the selected telemetry value and the local contextual telemetry data cache. One would have been motivated to provide for online vehicle maintenance (Stanek, [0016]). 
Djabarov, Stanek and Marolia fail to explicitly disclose wherein the received telemetry value comprises hashed data, and comprises hashing at least part of the 
Krogius further discloses wherein the received telemetry value comprises hashed data,  comprises hashing at least part of the local contextual telemetry data cache, (Krogius, [0029], FIG. 1 is a pictorial diagram that illustrates an example environment 100 of a system for transferring cryptographic hashes of telemetry data from a client device. In some examples, the various devices and/or components of environment 100 can include distributed computing resources 102 that can communicate with one another and with external devices via one or more network(s) 104. In some examples, the distributed computing resources 102 initiate a request and ultimately receive telemetry data associated with an operating system or computing application that stored on a client device; [0043] describes storage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krogius with the method and system of Djabarov, Stanek and Marolia to include wherein the received telemetry value comprises hashed data, comprises hashing at least part of the local contextual telemetry data cache. One would have been motivated to protect user identifiable information in the transfer of telemetry data by hashing (Krogius, [0029]).
Regarding claim 21, claim 21 is directed one or more tangible, non-transitory computer-readable storage mediums of claim 14. Claim 21 is similar in scope to claim 11 and is therefore rejected under similar rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439